Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 1:20-cv-25260

  YORYANNY LA VERDE,

        Plaintiff,

  vs.

  DALVERO, LLC, d/b/a Sushi Bombs,
  DANIEL DALMAU, individually, and
  JUAN DALMAU, individually,

        Defendants.
  ___________________________________/

                                     COMPLAINT
        YORYANNY LA VERDE (“Plaintiff”), by and through the undersigned

  counsel, hereby sues DALVERO, LLC (hereinafter “Dalvero”), DANIEL DALMAU

  (hereinafter “Daniel”), individually, and JUAN DALMAU (hereinafter “Juan”),

  individually, (collectively “Defendants”) and alleges as follows:

                                   INTRODUCTION

        1.     This is an action for unpaid minimum wages and unpaid overtime

  wages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  (“FLSA”).

        2.     Plaintiff seeks damages within this Court’s jurisdiction, reasonable

  attorneys’ fees, and costs pursuant to the FLSA, and all other remedies allowable

  by law.




  1|Page
                              PERERA BARNHART ALEMÁN
                   12401 Orange Drive · Suite 123 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 15




                      PARTIES, JURISDICTION, AND VENUE

        3.    Plaintiff was formerly employed by Defendants and performed work

  for Defendants in Miami-Dade County, Florida.

        4.    Dalvero is, and was, a Florida company conducting business in

  Miami-Dade County, Florida during the relevant period, June 1, 2018 through

  December 2, 2020.

        5.    Daniel is, and was, a corporate officer for/operator of Dalvero during

  the relevant time period. Further, Daniel controlled the business and Dalvero’s

  employees (including Plaintiff) in terms of hiring, firing, scheduling, duties, work

  hours, calculation of wages, paying of wages, and ensuring compliance with

  local, state, and federal laws, including, but not limited to, the FLSA.

        6.    Juan is, and was, a corporate officer for/operator of Dalvero during

  the relevant time period. Further, Juan controlled the business and Dalvero’s

  employees (including Plaintiff) in terms of hiring, firing, scheduling, duties, work

  hours, calculation of wages, paying of wages, and ensuring compliance with

  local, state, and federal laws, including, but not limited to, the FLSA.

        7.    Dalvero, Daniel, and Juan are employers, joint employer, or co-

  employer for purposes of the FLSA as the term employer is defined by 29 U.S.C.

  § 203.

        8.    Venue is proper in this Court because Defendants transact business

  in this District, Defendants maintain a principal place of business in this



  2|Page
                             PERERA BARNHART ALEMÁN
                  12401 Orange Drive · Suite 123 · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                      www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 15




  District, Defendants employed Plaintiff in this District, and the claims arose

  within the District.

                                 GENERAL ALLEGATIONS

     A. Defendants’ Business and Interstate Commerce

        9.    The primary purpose of Dalvero is the operation of a restaurant

  serving individuals and businesses across South Florida.

        10.   Dalvero routinely advertises online and utilizes food delivery services

  such as, Door Dash, Seamless, and Postmates.

        11.   Under information and belief, Plaintiff alleges that Dalvero’s gross

  annual revenue exceeded $500,000.00 during 2018 and 2019 and is expected to

  exceed $500,000.00 during 2020.

        12.   Dalvero customarily and regularly purchased and/or sold goods and

  services across state lines.

        13.   At all relevant times, Dalvero employed two or more employees that

  customarily, continually, and regularly handled goods and materials that i) were

  purchased from a person or entity outside the state of Florida and/or ii) were

  purchased in Florida but had previously traveled through interstate commerce.

        14.   Upon information and belief, Dalvero obtained and solicited funds

  from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic (or other electronic) transmissions going over state lines to do its

  business, transmitted funds outside the State of Florida, used electronic means



  3|Page
                              PERERA BARNHART ALEMÁN
                   12401 Orange Drive · Suite 123 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 15




  to market and run their business in a way that was not limited to Florida, and

  otherwise regularly engaged in interstate commerce during the relevant period.

        15.   Dalvero, upon information and belief, accepts checks, wire

  transfers, and other forms of payments that are made or processed outside the

  state of Florida, and did so during the relevant period.

        16.   Dalvero is an employer engaged in interstate commerce and subject

  to the FLSA.

     B. Defendants’ Employment and Failure to Properly Pay Plaintiff

        17.   Plaintiff’s work began in and around June 1, 2018.

        18.   During her employment, Plaintiff worked in a non-exempt capacity

  as a delivery driver for Defendants’ customers. Indeed, Plaintiff was Defendants’

  sole delivery driver during the relevant time period.

        19.   The relevant time period for this matter is from June 1, 2018

  through December 2, 2020.

        20.   During Plaintiff’s employment, Defendants did not pay Plaintiff a

  minimum hourly wage of $7.25 nor overtime wages. Rather, Plaintiff was only

  paid by tips received from her deliveries or, only after Defendants received a

  Paycheck Protection Program loan, the delivery fee associated with each order.

        21.   Moreover, during the 2020 COVID-19 pandemic, there were many

  occasions where Defendants retained all monies from her deliveries and did not

  tender any monies to Plaintiff for her work.



  4|Page
                              PERERA BARNHART ALEMÁN
                   12401 Orange Drive · Suite 123 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 5 of 15




        22.    Throughout the relevant time period, Plaintiff worked approximately

  seventy-eight hours [thirty-eight (38) hours of overtime] per week. Plaintiff was

  not paid any overtime wages for these hours.

        23.    Throughout the relevant time period, Defendants failed to have

  proper timekeeping procedures in place to track Plaintiff’s exact work hours.

        24.    Defendants willfully and intentionally failed to properly record

  Plaintiff’s work hours, pay Plaintiff at least the statutory minimum wage, nor

  provide her with a proper overtime premium for each overtime hour worked.

        25.    Defendants were Plaintiff’s employer, joint employer, or co-employer

  for purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

        26.    Defendants intentionally refused to pay Plaintiff minimum wages

  and overtime wages she is owed under the FLSA.

     C. Daniel Dalvero and Juan Dalvero’s Employment of, and Failure to
        Properly Pay, Plaintiff

        27.    During the relevant period, Daniel and Juan were Plaintiff’s

  managers/supervisors as well as the general owners and co-operators of the

  business.

        28.    During Plaintiff’s employment, Daniel and Juan acted as Plaintiff’s

  supervisors/managers, provided Plaintiff with her work duties, gave feedback on

  the work Plaintiff performed for Defendants, had the ability to discipline Plaintiff,

  and were responsible for recording, calculating, and paying Plaintiff’s work

  hours.


  5|Page
                              PERERA BARNHART ALEMÁN
                   12401 Orange Drive · Suite 123 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 6 of 15




         29.   On or about April 5, 2020, Daniel made the decision to terminate

  Plaintiff.

         30.   Daniel and Juan intentionally refused to pay Plaintiff minimum

  wages and overtime wages she was owed under the FLSA.

         31.   Daniel and Juan are partially or totally responsible for paying

  Plaintiff’s wages.

         32.   Daniel and Juan must be considered Plaintiff’s employers, joint

  employer, or co-employer for purposes of the FLSA as the term employer is

  defined by 29 U.S.C. § 203.

                                     COUNT I
                         OVERTIME VIOLATION BY DALVERO
                       UNDER THE FAIR LABOR STANDARDS ACT

         33.   Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 32 above as if fully set forth herein.

         34.   As part of its business, Dalvero purchased goods and materials that

  traveled through interstate commerce.

         35.   These goods and materials were customarily, continually, and

  regularly handled by two or more employees, including Plaintiff.

         36.   Upon information and belief, Dalvero obtained and solicited funds

  from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  funds outside the State of Florida, used electronic means to market and run its



  6|Page
                              PERERA BARNHART ALEMÁN
                   12401 Orange Drive · Suite 123 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 7 of 15




  business in a way that was not limited to Florida, and otherwise regularly

  engaged in interstate commerce during the relevant period.

          37.        Dalvero, upon information and belief, accepted credit card

  payments, wire transfers, and other forms of payments made or processed

  outside the state of Florida during the relevant.

          38.        During her employment with Dalvero, Plaintiff worked overtime

  hours for which she was not compensated at a rate of no less than half her

  regularly rate of pay as required by the FLSA.

          39.        Dalvero did not compensate Plaintiff for her overtime despite

  knowledge of the overtime hours Plaintiff worked.

          40.        Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          41.        In addition, Dalvero is liable for double the overtime amounts owed

  as liquidated damages under the FLSA as a result of its intentional and willful

  violations for up to the three-year statute of limitations afforded by the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

                a. Enter judgment for Plaintiff against Dalvero under the FLSA;

                b. Award Plaintiff actual damages for the unpaid overtime wages;

                c.    Award Plaintiff liquidated damages;

                d. Award Plaintiff her attorneys’ fees and costs;

                e.    Award Plaintiff all recoverable interest; and



  7|Page
                                   PERERA BARNHART ALEMÁN
                        12401 Orange Drive · Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 8 of 15




                f.    Award any other relief this Honorable Court deems just and

                      proper.

                                 COUNT II
             OVERTIME VIOLATIONS AGAINST DANIEL DALMAU UNDER
                      THE FAIR LABOR STANDARDS ACT

          42.        Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 32 above as if fully set forth herein.

          43.        Daniel operated the day-to-day activities of Defendants’ business,

  had supervisory authority over Plaintiff, had control/access to Plaintiff’s records

  for work hours, and was partially or totally responsible for paying Plaintiff’s

  wages.

          44.        Daniel scrutinized Plaintiff’s work and controlled how Plaintiff did

  her job.

          45.        During     Plaintiff’s   employment    with   Defendants,    Plaintiff

  consistently worked for Defendants over 40 hours per week.

          46.        During her employment with Defendants, Plaintiff worked overtime

  hours for which she was not compensated at a rate of time-and-a-half her

  regularly rate of pay as required by the FLSA.

          47.        Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          48.        Daniel did not compensate Plaintiff for her overtime despite her

  knowledge of the overtime hours Plaintiff worked.



  8|Page
                                   PERERA BARNHART ALEMÁN
                        12401 Orange Drive · Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 9 of 15




         49.    Daniel is also jointly and severally liable for double the overtime

  amounts owed as liquidated damages under the FLSA as a result of her

  intentional and willful violation of the FLSA for up to the three-year statute of

  limitations afforded by the FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

           a. Enter judgment for Plaintiff against Daniel under the FLSA;

           b. Award Plaintiff actual damages for the unpaid overtime wages;

           c.   Award Plaintiff liquidated damages;

           d. Award Plaintiff her attorneys’ fees and costs;

           e.   Award Plaintiff all recoverable interest; and

           f.   Award any other relief this Honorable Court deems just and proper.

                               COUNT III
            OVERTIME VIOLATIONS AGAINST JUAN DALMAU UNDER
                    THE FAIR LABOR STANDARDS ACT

         50.    Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 35 above as if fully set forth herein.

         51.    Juan operated the day-to-day activities of Defendants’ business, had

  supervisory authority over Plaintiff, had control/access to Plaintiff’s records for

  work hours, and was partially or totally responsible for paying Plaintiff’s wages.

         52.    Juan scrutinized Plaintiff’s work and controlled how Plaintiff did her

  job.

         53.    During    Plaintiff’s   employment      with    Defendants,   Plaintiff

  consistently worked for Defendants over 40 hours per week.

  9|Page
                               PERERA BARNHART ALEMÁN
                    12401 Orange Drive · Suite 123 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 10 of 15




           54.     During her employment with Defendants, Plaintiff worked overtime

   hours for which she was not compensated at a rate of time-and-a-half her

   regularly rate of pay as required by the FLSA.

           55.     Plaintiff is owed unpaid overtime compensation pursuant to the

   FLSA.

           56.     Juan did not compensate Plaintiff for her overtime despite her

   knowledge of the overtime hours Plaintiff worked.

           57.     Juan is also jointly and severally liable for double the overtime

   amounts owed as liquidated damages under the FLSA as a result of her

   intentional and willful violation of the FLSA for up to the three-year statute of

   limitations afforded by the FLSA.

           WHEREFORE, Plaintiff respectfully requests that the Court:

              a. Enter judgment for Plaintiff against Juan under the FLSA;

              b. Award Plaintiff actual damages for the unpaid overtime wages;

              c.   Award Plaintiff liquidated damages;

              d. Award Plaintiff her attorneys’ fees and costs;

              e.   Award Plaintiff all recoverable interest; and

              f.   Award any other relief this Honorable Court deems just and proper.




   10 | P a g e
                                 PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 11 of 15




                                   COUNT IV
                      MINUMUM WAGE VIOLATION BY DALVERO
                      UNDER THE FAIR LABOR STANDARDS ACT

          58.     Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 32 above as if fully set forth herein.

          59.     As part of its business, Dalvero purchased goods and materials that

   traveled through interstate commerce.

          60.     These goods and materials were customarily, continually, and

   regularly handled by two or more employees, including Plaintiff.

          61.     Upon information and belief, Dalvero obtained and solicited funds

   from non-Florida sources, accepted funds from non-Florida sources, used

   telephonic transmissions going over state lines to do its business, transmitted

   funds outside the State of Florida, used electronic means to market and run its

   business in a way that was not limited to Florida, and otherwise regularly

   engaged in interstate commerce during the relevant period.

          62.     Dalvero, upon information and belief, accepted credit card

   payments, wire transfers, and other forms of payments made or processed

   outside the state of Florida during the relevant.

          63.     During her employment with Dalvero, Plaintiff worked without

   receiving at least the federal statutory hourly minimum wage rate of $7.25 for all

   as required by the FLSA.

          64.     Dalvero did not compensate Plaintiff at least the federal statutory

   minimum wage rate of $7.25 despite knowledge of the hours Plaintiff worked.

   11 | P a g e
                                PERERA BARNHART ALEMÁN
                     12401 Orange Drive · Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 12 of 15




           65.         Plaintiff is owed unpaid minimum wage compensation pursuant to

   the FLSA.

           66.         In addition, Dalvero is liable for double the minimum wage amounts

   owed as liquidated damages under the FLSA as a result of its intentional and

   willful violations for up to the three-year statute of limitations afforded by the

   FLSA.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                  a. Enter judgment for Plaintiff against Dalvero under the FLSA;

                  b. Award Plaintiff actual damages for the unpaid minimum wages;

                  c.    Award Plaintiff liquidated damages;

                  d. Award Plaintiff her attorneys’ fees and costs;

                  e.    Award Plaintiff all recoverable interest; and

                  f.    Award any other relief this Honorable Court deems just and

                        proper.

                                        COUNT V
                       MINUMUM WAGE AGAINST DANIEL DALMAU UNDER
                             THE FAIR LABOR STANDARDS ACT

           67.         Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 32 above as if fully set forth herein.

           68.         Daniel operated the day-to-day activities of Defendants’ business,

   had supervisory authority over Plaintiff, had control/access to Plaintiff’s records

   for work hours, and was partially or totally responsible for paying Plaintiff’s

   wages.

   12 | P a g e
                                     PERERA BARNHART ALEMÁN
                          12401 Orange Drive · Suite 123 · Davie, FL 33330
                        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 13 of 15




          69.      Daniel scrutinized Plaintiff’s work and controlled how Plaintiff did

   her job.

          70.      During her employment with Defendants, Plaintiff worked without

   receiving at least the federal statutory hourly minimum wage rate of $7.25 for all

   as required by the FLSA.

          71.      Plaintiff is owed unpaid minimum wage compensation pursuant to

   the FLSA.

          72.      Daniel did not compensate Plaintiff at least the federal statutory

   hourly minimum wage rate of $7.25 despite knowledge of the hours Plaintiff

   worked.

          73.      Daniel is also jointly and severally liable for double the minimum

   wage amounts owed as liquidated damages under the FLSA as a result of the

   intentional and willful violation of the FLSA for up to the three-year statute of

   limitations afforded by the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

              a. Enter judgment for Plaintiff against Daniel under the FLSA;

              b. Award Plaintiff actual damages for the unpaid minimum wages;

              c.   Award Plaintiff liquidated damages;

              d. Award Plaintiff her attorneys’ fees and costs;

              e.   Award Plaintiff all recoverable interest; and

              f.   Award any other relief this Honorable Court deems just and proper.



   13 | P a g e
                                 PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 14 of 15




                                     COUNT VI
                       MINUMUM WAGE AGAINST JUAN DALMAU
                          THE FAIR LABOR STANDARDS ACT

          74.     Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 32 above as if fully set forth herein.

          75.     Juan operated the day-to-day activities of Defendants’ business, had

   supervisory authority over Plaintiff, had control/access to Plaintiff’s records for

   work hours, and was partially or totally responsible for paying Plaintiff’s wages.

          76.     Juan scrutinized Plaintiff’s work and controlled how Plaintiff did her

   job.

          77.     During her employment with Defendants, Plaintiff worked without

   receiving at least the federal statutory hourly minimum wage rate of $7.25 for all

   as required by the FLSA.

          78.     Plaintiff is owed unpaid minimum wage compensation pursuant to

   the FLSA.

          79.     Juan did not compensate Plaintiff at least the federal statutory

   hourly minimum wage rate of $7.25 despite knowledge of the hours Plaintiff

   worked.

          80.     Juan is also jointly and severally liable for double the minimum

   wage amounts owed as liquidated damages under the FLSA as a result of her

   intentional and willful violation of the FLSA for up to the three-year statute of

   limitations afforded by the FLSA.



   14 | P a g e
                                 PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-Law.com · Phone (786) 485.5232
Case 1:20-cv-25260-KMW Document 1 Entered on FLSD Docket 12/28/2020 Page 15 of 15




          WHEREFORE, Plaintiff respectfully requests that the Court:

              a. Enter judgment for Plaintiff against Juan under the FLSA;

              b. Award Plaintiff actual damages for the unpaid minimum wages;

              c.   Award Plaintiff liquidated damages;

              d. Award Plaintiff her attorneys’ fees and costs;

              e.   Award Plaintiff all recoverable interest; and

              f.   Award any other relief this Honorable Court deems just and proper.



                                        JURY TRIAL

      Plaintiff hereby requests a trial by jury with respect to all claims so triable.

   Dated: December 28, 2020


                                              By: /s/ J. Freddy Perera
                                              Bayardo E. Alemán, Esq.
                                              Florida Bar No. 28791
                                              bayardo@pba-law.com
                                              J. Freddy Perera, Esq.
                                              Florida Bar No. 93625
                                              freddy@pba-law.com
                                              Valerie B. Barnhart, Esq.
                                              Florida Bar No. 88549
                                              valerie@pba-law.com
                                              Brody M. Shulman, Esq.
                                              Florida Bar No. 092044
                                              brody@pba-law.com

                                              PERERA BARNHART ALEMÁN
                                              12401 Orange Drive, Suite 123
                                              Davie, Florida 33330
                                              Telephone: 786-485-5232
                                              Counsel for Plaintiff


   15 | P a g e
                                 PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-Law.com · Phone (786) 485.5232
